       Case 1:17-cr-00684-ER Document 192 Filed 04/09/19 Page 1 of 2
                                         U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007




                                                     April 9, 2019

By ECF and Email
The Honorable Edgardo Ramos
United States District Judge
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, New York 10007

       Re:     United States v. Christian Dawkins and Merl Code,
               No. S1 17 Cr. 684 (ER)

Dear Judge Ramos:

          The Government requests that Your Honor allow us to arrange for the provision of
 secure high-speed wired Internet access in the courtroom. The secure Internet connection
 will enable the trial team in the courtroom to stay connected to our online case repository
 and resources in the office during critical moments of the proceedings. This will greatly
 facilitate the effective and efficient presentation of evidence. In addition, we will be able
 to reduce the files and personnel we bring into the courtroom, as well as the traffic to and
 from the courtroom during proceedings.

         Subject to your approval, we will retain Courtroom Connect to provide these
 services. Courtroom Connect does not require any court resources to provide service and
 currently maintains a network in the courthouse that is 100% independent of the Court’s
 internal network. Set up, installation and service fees will be paid for by the Government
 at no cost to the Court.

        The following describes how Courtroom Connect restricts access to the network
 and ensures compliance with court security and directives:

        •       The network will be a hard-wired, secure physical network connection
                utilizing a firewall and other security provisions.
            Case 1:17-cr-00684-ER Document 192 Filed 04/09/19 Page 2 of 2




        •       Onsite support, maintenance and other measures are provided to ensure the
                highest levels of security and reliability.

        •       The network is totally separate from the court’s internal network; it is therefore
                physically impossible for information on the court’s existing systems to be
                accessed or compromised.

        Courtroom Connect will make all necessary arrangements with the Court’s District
 Executive office and computer networking personnel.

         Many trials in federal courts throughout the country have utilized a high speed connection
 to the Internet in the courtroom.

        If Your Honor is agreeable to these arrangements, the Government respectfully requests that
 the Court endorse the enclosed order permitting us to proceed. Please let us know if you have any
 questions. Thank you for your consideration.


                                      Respectfully submitted,

                                      GEOFFREY S. BERMAN
                                      United States Attorney

                                  by: /s/
                                      Robert L. Boone / Noah Solowiejczyk / Eli J. Mark
                                      Assistant United States Attorneys
                                      (212) 637-2208 / 2473 / 2431

cc: All Counsel of Record
   (by email)
